United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-1711
                       ___________________________

                               Thomas M. Smalley

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

     Michael J. Astrue, Commissioner of the Social Security Administration

                     lllllllllllllllllllll Defendant - Appellee
                                    ____________

                   Appeal from United States District Court
                for the Southern District of Iowa - Des Moines
                                ____________

                          Submitted: October 5, 2012
                           Filed: October 15, 2012
                                [Unpublished]
                               ____________

Before BYE, GRUENDER, and BENTON, Circuit Judges.

                                  ____________



PER CURIAM.
       Thomas M. Smalley appeals the district court’s1 order affirming the denial of
disability insurance benefits and supplemental security income. Upon de novo review,
see Perks v. Astrue, 687 F.3d 1086, 1091 (8th Cir. 2012), we agree with the district
court that the administrative law judge’s (ALJ’s) decision is supported by substantial
evidence on the record as a whole. Specifically, we find that the ALJ’s adverse
credibility determination is entitled to deference, see Finch v. Astrue, 547 F.3d 933,
935-36 (8th Cir. 2008) (credibility findings are for ALJ in first instance, and when
ALJ explicitly discredits claimant and gives good reasons for doing so, her judgment
is entitled to deference); that reversal is not warranted based on the ALJ’s alleged
failure to develop the record on residual functional capacity, cf. Ellis v. Barnhart, 392
F.3d 988, 994 (8th Cir. 2005) (reversing for failure to develop record is warranted
when such failure is prejudicial or unfair); and that Smalley has offered no basis for
remanding under sentence six of 42 U.S.C. § 405(g), see Krogmeier v. Barnhart, 294
F.3d 1019, 1024-25 (8th Cir. 2002) (discussing requirements). The district court is
affirmed. See 8th Cir. R. 47B.
                         ______________________________




      1
        The Honorable James E. Gritzner, Chief Judge, United States District Court
for the Southern District of Iowa.

                                          -2-